Exhibit 10.1

 

[g90041kki001.jpg]

John M. Dionisio

213.593.8000

tel

 

Chairman and CEO

213.593.8730

fax

 

 

 

 

AECOM

 

 

555 South Flower Street

 

 

Suite 3700

 

 

Los Angeles, California 90071-2300

 

 

March 7, 2013

 

Richard G. Newman

Horne Consulting, LLC

 

Dear Dick,

 

I am writing to inform you that we would like to renew the term of your
consulting agreement, dated May 8, 2012, with AECOM for an additional year.  The
term of the agreement will be extended from April 1, 2013 to March 31, 2014, and
may be further extended annually upon mutual written agreement.  Your consulting
schedule will be determined based on special work assignments and is expected to
be no more than 30 days for the year, exclusive of any time you spend fulfilling
your duties as a member of AECOM’s Board of Directors, with a consulting fee of
$8,000 per day.  In addition, we will pay to you a retainer not to exceed
$70,000 against invoices that you provide from time to time.  All other terms
and conditions of your consulting arrangement for the additional year will
remain unchanged from those in your prior consulting agreement.

 

If you agree to these terms, please sign and date this letter in the space
indicated below.

 

I look forward to the opportunity to continue working together.

 

 

Sincerely,

 

 

 

 

 

 

 

 

/s/ John M. Dionisio

 

 

John M. Dionisio

 

 

Chairman and CEO

 

 

 

 

 

 

 

 

AGREED AND ACCEPTED:

 

 

 

 

 

Horne Consulting, LLC

 

 

 

 

 

 

 

 

By:

/s/ Richard G. Newman

 

Date:

May 7, 2013

Title:

Member

 

 

 

 

 

 

 

 

By:

/s/ Richard G. Newman

 

Date:

May 7, 2013

Name:

Richard G. Newman,

 

 

 

as an individual

 

 

 

--------------------------------------------------------------------------------